Title: From John Adams to John Adams, 1 February 1824
From: Adams, John
To: Adams, John



My dear Grandson
Montezillo 1st February 1824

Your letter of the 18th of January is full of candid, temperate and accurate criticism I know not whether a more lively idea of Mr Clay’s eloquence could have been given me, by Aristotle, Longinus, Dyonisius Halicarnassus, Horace, Vida, Boileau and Pope.
Mr Clay must have great powers of Oratory. Your remarks upon emphasis, are judicious and important. I have written this pedantic list of critics for two reasons—First, because I hope  you will make a study of all those Authors, where you will find that Good sense is the essence of them all—And secondly—because I have nothing better to say or to write. This part of the world produces no news. In your next letters I hope to find your observations upon Mr Webster, Mr Dwight, Mr Bartlett Mr Bailey & Mr Clay again and Mr Randolph—You are so correct a critic that I hope you will exercise your happy talent upon all Judges & Lawyers, as well as Legislators—for your literary observations are as satisfactory to me as your descriptions of parties and Balls are entertaining.
Your Brother has gone to Church this Morning, and Louisa to ask Prayers on account of the death of your Great Aunt Smith who is happily relieved from the burden of human life. I hear Abigail is pleased and contented. I hope she will look at the pomps and vanities of the wicked world with a philosophic eye. That she will make improvements in the Arts I am very sure.
I am your affectionate / Grand Father
J A
P.S. I hope you are sensible of the height on which you now stand. You are on the fulcrum of Archimedes. From that station the world will be moved. It is the greatest Theatre ever erected on this Globe. If as great orators as Demosthenes As great Poets as Homer, as great Statuaries as Phidias, as great Painters as Apelles, are not there produced, it must be because Nature has not given to American brains, the same fineness of texture which she gave to Grecians—J A

